     Case 1:18-cv-01023-DAD-EPG Document 57 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CION PERALTA,                                    No. 1:18-cv-01023-DAD-EPG (PC)
12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND GRANTING
14    J. SWETALLA, et al.,                             DEFENDANTS’ MOTION FOR SUMMARY
                                                       JUDGMENT AS TO PLAINTIF’S DUE
15                       Defendants.                   PROCESS CLAIM AGAINST DEFENDANT
                                                       CANO AND DENYING THE MOTION AS
16                                                     TO PLAINTIFF’S RETALIATION CLAIM
                                                       AGAINST DEFENDANT MACHADO AND
17                                                     HIS DUE PROCESS CLAIM AGAINST
                                                       DEFENDANT POWERS
18
                                                       (Doc. No. 55)
19

20
21          Plaintiff Cion Peralta is a state prisoner proceeding pro se and in forma pauperis in this

22   civil rights action filed pursuant to 42 U.S.C. § 1983, which also includes a state law claim. This

23   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

24   Local Rule 302.

25          On July 9, 2021, the assigned magistrate judge issued findings and recommendations,

26   recommending that defendants’ motion for summary judgment (Doc. No. 38) be granted as to

27   plaintiff’s Fourteenth Amendment due process claim against defendant Cano and denied as to

28   plaintiff’s First Amendment retaliation claim against defendant Machado and plaintiff’s
                                                       1
     Case 1:18-cv-01023-DAD-EPG Document 57 Filed 08/17/21 Page 2 of 2


 1   Fourteenth Amendment due process claim against defendant Powers. (Doc. No. 55.) The

 2   findings and recommendations were served on plaintiff and contained notice that any objections

 3   thereto were to be filed within twenty-one (21) days. (Id. at 24.) To date, none of the parties

 4   have filed objections to the findings and recommendations, and the time in which to do so has

 5   now passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 8   and recommendations to be supported by the record and by proper analysis.

 9          Accordingly,

10          1.      The findings and recommendations issued on July 9, 2021 (Doc. No. 55) are

11                  adopted in full;

12          2.      Defendants’ motion for summary judgment (Doc. No. 38) is granted as to

13                  plaintiff’s Fourteenth Amendment due process claim against defendant Cano and

14                  denied as to plaintiff’s First Amendment retaliation claim against defendant

15                  Machado and plaintiff’s Fourteenth Amendment due process claim against

16                  defendant Powers; and

17          3.      The matter is referred back to the assigned magistrate judge for further

18                  proceedings.

19   IT IS SO ORDERED.
20
        Dated:     August 16, 2021
21                                                     UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                       2
